UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Vanessa Holloway, )
Plaintiff, §
v. § Civil Action No. 18-2193 (UNA)
Howard University et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
inforch pauperis The Court Will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equz`p. & Erection C0. v, Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit Within the court’s
jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts Warrants dismissal of the

action. See Fed. R. Civ. P. 12(h)(3).

This action is yet another iteration of plaintiffs previously dismissed cases, which sought
as “the primary relief . . . the award of her doctorate degree” in history from Howard University.
Holloway v. Howard Um'v., 206 F. Supp. 3d 446, 449 (D.D.C. 2016) (Civ. Action No. 15-1726
(ABJ)); see Holloway v. Howard Univ., 707 Fed. App’x 11 (D.C. Cir. 2017) (“Appellant
provides no reason to question the district court’s conclusion that her current and previous cases
share the same nucleus of facts.”), a]j"g No. 17-cv-1470 (D.D.C. filed Aug. 28, 2017) (adopting
prior res judicata finding). The individual defendants in this case, Professors Daryl Scott and
Edna Medford, were also sued in the prior cases. See case captions in Holloway, No. 17-cv-
1470, and Holloway, No. 15-cv-1726.

Plaintiff now alleges that she discovered on August 15, 2018, when she “logged into [her]
National Student Loan Data System . . . account,” that her enrollment status at Howard was
“withdrawn, effective 05/05/2()10.” Compl. at 1. Plaintiff claims “[t]here is no way” the
“account would read a withdrawn status without it being reported to the Registrar’s Office and
with my signature.” Id. at 3. Allegedly, plaintiff contacted the D.C. Office of the Attorney
General to pursue criminal charges of forgery against Professors Scott and Medford but was told
that she must first “obtain a copy of the [forged] withdrawal form,” which she had not received
when she drafted the instant complaint. Ia’. at 2-3. Regardless, plaintiff alleges that Professors
Scott and Medford “falsely reported” her “enrollment status as ‘Withdrawn,’ forged [her]
signature on a university withdrawal form, and then submitted it to the Registrar’s Offlce.” Id. at
3. Plaintiff seeks $400,000 for “pain and suffering,” her “official transcript,” and her “degree in
history.”

The complaint neither presents a federal question nor satisfies the citizenship requirement

of diversity jurisdiction. lt is a “well-established rule” that the diverse citizenship requirement

be “assessed at the time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S.
426, 428 (1991). Therefore, “the citizenship of every party to the action must be distinctly
alleged [in the complaint] and cannot be established presumptively or by mere inference.” Meng
v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004). And an “ ‘allegation of residence alone is

333

insufficient to establish the citizenship necessary for diversity jurisdiction Novak v. Capital
Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex Consull‘z`ng Corp. v.
Watt, 722 F.2d 779, 792 n20 (D.C. Cir. 1983)). Plaintiff has not alleged her citizenship or that

of the defendants; therefore, this case will be dismissed. A separate order accompanies this

l\/Iemorandum Opinion.

 

Date: October 13 ,2018

